Skeel, C. J.
(dissenting). The facts as stated in the majority opinion should be amplified. The driveway leading into the property near which the defendant dug a filter bed, trench and hole for a septic tank was the driveway constructed by the former owner of the farm. The farmhouse had burned and was left in a dilapidated state. The driveway was not constructed in furtherance of the construction work in progress at the time plaintiff was injured, its location having been determined for the benefit of the owner of the farm and was not a facility constructed for the use of those engaged in the construction work there in progress and, therefore, they were permitted to use it if it suited their convenience.
The relationship between the plaintiff and the defendant was that of general contractor (the defendant) and independent subcontractor (plaintiff). This relationship was created by a contract in which the plaintiff agreed to do certain grading for a unit price. It was the obligation of the plaintiff to do the work agreed upon and of the defendant to pay the unit price under the terms of the contract. The plaintiff’s compensation was not concerned with benefits to the defendant in his contract with the owner for a percentage of any amount saved in the construction of the building from the guaranteed maximum nor was a completion date fixed even though both contracts provided that time was of the essence.
*219On tbe Saturday before tbe accident tbe defendant, as was required of him under his contract with the owner to provide temporary toilet facilities in the temporary field office for the workmen, excavated a trench, a filter bed and hole for a septic tank, the excavation being about forty feet in length, five or six feet wide and varied in depth from seven feet to about three feet. This excavation started at about the place of the temporary field office then being constructed some three hundred feet from the public highway and paralleling closely the old driveway as above set out. The plaintiff had visited the construction site in the early afternoon of the Saturday preceding the day (Sunday) of the accident. After he left the premises, the defendant dug the necessary hole to provide toilet facilities for the field office as required by defendant’s contract with General Electric.
The plaintiff again visited the construction site late Sunday afternoon, giving as his reason that there had been heavy rains Saturday night and Sunday morning which might have required him to reschedule his work plans for the following Monday morning. He arrived at the construction site about 6:00 P. M. It was getting dark. Sunset was at 5:59 P. M. His testimony as to his ability to see where he was going is in considerable confusion. He testified that he did not see the hole before he fell into it after saying that it was “almost dark” and in explaining his ability to see the driveway, stated that because of the lumps of clay and ruts on and in the driveway, “I was careful as I walked.” He also testified that he could not distinguish the hole from the surrounding area because all of the ground looked the same. Certainly, if the plaintiff could not clearly state the condition of the light or of his ability to see the surroundings at the time of the accident, the jury should not have been permitted to guess about the conditions. If it were sufficiently light to see where he was going or if it were dark so that he could not proceed safely, then in either event, his failure to use ordinary care would be the proximate cause of his injuries. ' At least he did not see an excavation forty feet long and five feet wide, varying in depth from three to seven feet, however, he did observe that the dirt taken out of the excavation had been piled to the west of the excavation. Cer*220tainly, its presence indicated that something had been done after he left the construction site early Saturday afternoon.
Plaintiff’s visit late Sunday afternoon was for his own purpose. He was in no sense a business visitor. He could not have expected to find anybody (defendant or otherwise) on the construction site on a Sunday afternoon or early evening. As said by the Supreme Court in paragraph one of the syllabus in the case of Scheibel v. Lipton, 156 Ohio St., 308, 102 N. E. (2d), 453:
“In tort law an ‘invitee’ means a business visitor, that is, one rightfully on the premises of another for purposes in which the possessor of the premises has a beneficial interest. A social guest is not a business visitor and is not an ‘invitee’ as that term is used in tort law.”
Under the circumstances of this case, it is undisputed that the plaintiff was visiting a construction site where work was in progress in the construction of a building. It is a matter of common knowledge that as work progresses on a construction site, hazards necessary to accomplishing the purposes intended will be created, and those who go on such premises must accept such dangers and use care to avoid them as such circumstances require. The plaintiff was a grading contractor and was completely familiar with such matters.
In the case of Schwarz v. The General Electric Realty Corp., 163 Ohio St., 354, 126 N. E. (2d), 906, the Supreme Court said in the first paragraph of the syllabus:
“Where an owner of premises engages an independent contractor to do work thereon an employee of the contractor, while performing the work, is on the premises impliedly as an invitee of the owner and the owner owes the employee the duty of exercising ordinary care to maintain the premises in a reasonably safe condition for use, this duty not extending, however, to any inherent hazards necessarily present because of the character of the work to be done.”
If plaintiff had visited the construction site during business hours, the progress in preparing for a septic tank, as required of defendant by defendant’s contract, would have been obvious. The defendant owed no duty to guard against a danger necessarily created under defendant’s contract to construct a build*221ing, and bis failure to barricade tbe septic tank hole located well within the construction area and three hundred feet from the public highway was not negligence as a matter of law.
For the foregoing reasons, the judgment should be reversed and final judgment entered for the defendant.